Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method, comprising: executing a test loop of software code comprising a plurality of execute packets ... wherein the software code comprises a current operating priority level; writing an event priority level to a priority field of a control register ... higher than the current operating priority level; responsive to the first execute packet being executed by a data processor core, advancing a value of a test counter register; and responsive to the value of the test counter register being equal to a terminal value, and responsive to the event priority level being higher than the current operating priority level, triggering an event to be handled by the software code,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Damodaran et al., U.S. 2012/0079102 A1, teaches systems and methods for transaction status reporting to comprise the use of unified memory controller control registers to set the priorities of processor modules, and the use of execute packets to execute pluralities of instructions, but does not more particularly teach executing a test loop of software code comprising a plurality of execute packets, wherein the software code comprises a current operating priority level, writing an event priority level higher than the current operating priority level to a priority field of a control register, responsive to executing an execute packet, advancing a value of a test counter register, and upon the value of the test counter register reaching a terminal value and the event priority being higher than the current operating priority, triggering an event to be handled by the software code; and
Johnson et al., U.S. 2012/0131309 A1, teaches systems and methods for performing parallel processing from a serial program in a manner transparent to the user, to include the use of execute packets of a plurality of instructions, and the use of a control register to enable or disable global interrupt, but does not more particularly teach executing a test loop of software code comprising a plurality of execute packets, wherein the software code comprises a current operating priority level, writing an event priority level higher than the current operating priority level to a priority field of a control register, responsive to executing an execute packet, advancing a value of a test counter register, and upon the value of the test counter register reaching a terminal value and the event priority being higher than the current operating priority, triggering an event to be handled by the software code.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 9 and 17 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-5, 7-8 and 21 depend from claim 1; claims 10-13, 15-16 and 22 depend from claim 9; and claims 18-20 depend from claim 17, and are also allowable at least based on their dependence from allowable independent claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191